Citation Nr: 1711490	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-27 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a shoulder disability, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a lung disability, to include recurrent colds and sleep apnea, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for anorexia, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for an ear, nose, and throat disability, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for headaches, to include as due to Agent Orange exposure.

10.  Entitlement to service connection for mononucleosis.

11.  Entitlement to service connection for a dental disability for outpatient dental treatment purposes.


REPRESENTATION

 Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in Baltimore, Maryland.

In September 2011, the Veteran testified before a Decision Review Officer at a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In connection with his appeal, the Veteran also requested and was scheduled for a Board hearing in Washington, D.C., to be held in March 2017  Although the Veteran was duly notified of the time and date of the hearing, and although the Veteran confirmed to Board personnel the week before the hearing that he would attend, the Veteran failed to report and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2016), when an Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.

The issues of entitlement to service connection for diabetes mellitus, hypertension, and a shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic headache disability was not shown during active service and the record contains no indication that any current claimed headache disability is causally related to the Veteran's active service or any incident therein.

2.  A chronic lung disability, to include sleep apnea and recurrent colds, was not shown during active service and the record contains no indication that any current lung disability, to include sleep apnea and recurrent colds, is causally related to the Veteran's active service or any incident therein.

3.  Anorexia has not been present during the period of the claim.

4.  A chronic ear, nose, and throat disability was not shown during active service and the record contains no indication that any current ear, nose, and throat disability is causally related to the Veteran's active service or any incident therein.

5.  A hearing loss disability has not been present during the period of the claim.

6.  Tinnitus was not shown during active service and the record contains no indication that any current claimed tinnitus is causally related to the Veteran's active service or any incident therein.

7.  In September 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for mononucleosis and entitlement to service connection for a dental disability for outpatient dental treatment purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a lung disability, to include sleep apnea and recurrent colds, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for anorexia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for an ear, throat, and nose disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for mononucleosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to service connection for a dental disability for outpatient dental treatment purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In a July 2008 letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  The July 2008 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  There are no outstanding post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

VA examinations were not conducted for the claimed disabilities adjudicated herein, and the Board finds that an examination is not necessary.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth below, the evidence of record does not indicate that the Veteran currently has a headache disability, anorexia, an ear, nose and throat disability, hearing loss, or tinnitus, or recurrent symptoms thereof.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The clinical evidence of record contains no indication of a current headache disability, anorexia, an ear, nose or throat disability, a hearing loss disability, or tinnitus.  In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  To the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of recurrent symptoms of disability, the Board finds that the record still lacks any indication that such disabilities, or symptoms thereof, may be associated with an established in-service event, injury or disease.  There is no indication in the clinical evidence of record of such an association, nor has the Veteran alleged continuity of symptomatology since service.  McLendon, 20 Vet. App. at 83 (observing that the third prong, which requires that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a "low threshold," one which may be satisfied by evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).  Under these circumstances, an examination is not necessary.  

With regard to the Veteran's lung disability claim, the record similarly indicates that a lung disability was not present during his active service or for many years thereafter.  Additionally, the record contains no indication that any current lung disability is associated with an established in-service event, injury, or disease, to include lay evidence of continuity of symptomatology.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006), see also McLendon, 20 Vet. App. at 83.

Overall, the Board finds that there is no indication of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

I.  Service Connection 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2016). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

In addition, an individual who performed service in the Air Force or Air Force Reserve under circumstances in which he or she regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307 (a)(6)(v) (2016). "Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service treatment records reveal that in August 1966, the Veteran presented for treatment for a sore throat, chest pains, and headaches.  He was diagnosed with a cold.  He was treated again in September 19667 for similar symptoms.  At that time he was diagnosed with an upper respiratory infection.  In January 1969, the Veteran complained of a cough with a stuffy nose that had persisted for one week.  In April 1969, he complained of head pain when bending.  In June 1970, the Veteran was again treated for an upper respiratory infection.  However, at the time of the military discharge examination, clinical evaluation of the Veteran's head, nose, sinus, mouth, throat, ears, lungs, and chest were normal.  Additionally, audiogram testing revealed normal hearing acuity bilaterally.  In the accompanying report of medical history, the Veteran expressly denied having or ever having had frequent or severe headaches, ear, nose, or throat trouble, hearing loss, running ears, frequent trouble sleeping, or any respiratory condition.

Post-service treatment records are negative for complaints of or treatment for a headache disability, any ear, nose, or throat disability, or of anorexia.  In fact, the post-service clinical records demonstrate consistent treatment for obesity.  The post-service clinical records show that in February 2009, the Veteran reported difficulty hearing and occasional bilateral tinnitus.  Audiological testing, however, showed that he did not exhibit a hearing loss disability which met the requirements of 38 C.F.R. § 3.385.  The post-service clinical records also contain no indication of complaints of or a diagnosis of a lung disability manifested by recurrent colds.  Although the records note a diagnosis of sleep apnea, there is no indication that the condition is related to military service.  

In a statement received in November 2009, the Veteran reported that he had been exposed to Agent Orange while loading and unloading cargo that had been in Vietnam.   He also stated that he was involved in transporting chemicals and cargo at Thule Air Force Base.  In testimony during the September 2011 DRO hearing, he confirmed that he did not serve on the ground in Vietnam.  He also reported that his lung disability was manifested by recurrent colds.



Analysis

Lung Disability

The Veteran has claimed that he developed a lung disability as a result of herbicide exposure.  Specifically, he contends that he was exposed to Agent Orange and other chemicals while unloading cargo.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a lung disability, to include sleep apnea and recurrent colds. 

As detailed above, service treatment records demonstrate treatment for upper respiratory infections during service.  Notwithstanding, the Veteran's lungs and chest were normal at the time of his military separation examination.  Moreover, he denied having a medical history of any respiratory or lung condition or frequent trouble sleeping.  The service treatment records are entirely silent for any indication of sleep apnea.  

Post-service VA clinical records are negative for findings of a chronic lung disability manifested by recurrent colds.  Although the records indicate that the Veteran has been diagnosed with sleep apnea, the condition was not diagnosed until many years after military service.  Rather, the first clinical notation of sleep apnea was in June 2010, approximately 40 years after military service.  Moreover, the Board notes that the record on appeal contains no indication that any medical professional has related the Veteran's current sleep apnea to his active service or any incident therein, nor has the Veteran alleged continuity of symptomatology since service.

With respect to the Veteran's theory that he developed a lung disability as a result of Agent Orange exposure, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  However, the enumerated diseases which are deemed to be associated with herbicide exposure do not include sleep apnea.  See 38 C.F.R. § 3.309(e) (2016). 

The Board further concludes that the record does not establish that the Veteran was exposed to Agent Orange in service, nor is he entitled to the legal presumption of exposure to an herbicide agent.  Service personnel record contain no indication of Agent Orange exposure, duty or visitation in the Republic of Vietnam, or regular and repeated contact with C-123 aircraft.  Notably, in testimony provided during the DRO hearing, the Veteran confirmed that he did not have service on the land mass of Vietnam or in its inland waterways during the Vietnam era, nor has he alleged regular and repeated contact with C-123 aircraft.  Based on the evidence currently of record, therefore, the Board finds that in-service exposure to an herbicide agent, such as Agent Orange, has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2016).

The Board acknowledges the Veteran's assertion that his lung disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the lung condition is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the Veteran's lung disability, particularly his diagnosed sleep apnea, is a medical question requiring medical training, expertise and experience.  Again, the Veteran has alleged no continuity of symptomatology since service and no in-service symptoms indicative of sleep apnea.  

In summary, the Board finds that the most probative evidence shows that a chronic lung disability, to include sleep apnea and recurrent colds, did not manifest in service or for many years thereafter.  The record also does not contain any indication that any current lung disability, to include sleep apnea, is causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for a lung disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Headache Disability, Anorexia, and an Ear, Nose and Throat Disability 

The Veteran also seeks service connection for a headache disability, anorexia, and an ear, nose, and throat disability.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims of service connection for a headache disability, anorexia, and an ear, nose, and throat disability.

As a preliminary matter, the Board finds that the record does not establish that the Veteran currently has a chronic headache disability, anorexia, or an ear, nose, and throat disability, nor has he had the claimed conditions at any time during the appeal period.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed conditions.  Although service treatment records demonstrate that the Veteran was treated for symptoms such as sore throat, stuffy nose, and head pain during military service, no chronic disability was identified in service.  In fact, clinical evaluation of the Veteran was normal at separation from military service.  In addition, in the accompanying report of medical history, the Veteran denied a history of any medical pertinent conditions.  Finally, post-service treatment records are negative for a finding of the claimed disabilities.  At no time following separation from military service has the Veteran been diagnosed with a headache disability, anorexia, or an ear, nose, or throat disability.  The clinical evidence of record contains no indication of a current headache disability, anorexia, an ear, nose or throat disability, a hearing loss disability, or tinnitus.  

In addition, statements submitted by the Veteran are negative for any indication that the Veteran currently has such disabilities.  Again, to the extent that the Veteran's filing a claim of service connection for these disabilities may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disabilities, had their inception during service or are otherwise causally related to service or any incident therein.  Again, although the Veteran contends that his claimed disabilities may be associated with Agent Orange exposure, as set forth above, the record fails to establish that he was exposed to an herbicide agent in service and the record contains no indication that any current disability is causally related to any claimed in-service Agent Orange exposure.  

In summary, the Board finds that the most probative evidence shows that a chronic headache disability, anorexia, and an ear, nose, and throat disability were not present during active service and that the record contains no indication that any current claimed headache disability, anorexia, or ear, nose, and throat disability is causally related to the Veteran's active service or any incident therein.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus.  He contends his hearing difficulties are due to noise exposure in service as a result of working around aircraft.  

As the Veteran's service personnel records show that his military occupational specialty was air passenger specialist, it is reasonable to believe that he was in the proximity of aircraft.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.  

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  As set forth above, although the post-service clinical records demonstrate complaints of decreased hearing acuity, audiometric testing has revealed that the Veteran does not currently have a hearing loss disability which meets the criteria of 38 C.F.R. § 3.385.  

In reaching this decision, the Board has carefully considered the Veteran's contentions to the effect that he experiences difficulty hearing.  The objective audiometric examination report, however, is entitled to more probative weight than his own perceptions of his hearing acuity in determining whether a current hearing disability exists.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's hearing acuity is within normal limits and not severe enough to constitute a disability for VA compensation purposes.

With the regard to the Veteran's service connection claim for tinnitus, the post-service clinical record shows that in 2009, the Veteran reported occasional bilateral tinnitus.  The record, however, contains no indication that such tinnitus, first noted in 2009, is causally related to the Veteran's active service or any incident therein, including noise exposure.  Again, the Veteran denied ear trouble and hearing loss at service separation and the first indication of tinnitus in the post-service record on appeal is in 2008, when the Veteran submitted an original claim of service connection for that disability.  The record does not show, however, nor has the Veteran contended that his current occasional tinnitus has been present since service.  

In summary, absent evidence of a current hearing loss disability and absent evidence of tinnitus in service or for many years thereafter, or any indication of a link between the Veteran's current tinnitus and service, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Withdrawal of Service Connection Claims. 

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, in correspondence received in September 2011, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for mononucleosis and entitlement to service connection for a dental disability for outpatient dental treatment purposes.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Entitlement to service connection for a lung disability, to include sleep apnea and recurrent colds, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for anorexia, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for an ear, nose, and throat disability, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for mononucleosis is dismissed

Entitlement to service connection for a dental disability for outpatient dental treatment purposes is dismissed.


REMAND

The Veteran asserts that service connection is warranted for a shoulder disability, diabetes mellitus, and hypertension.  After a review of the evidence, the Board finds that additional evidentiary development is required prior to adjudicating the claims.  

The Veteran was provided a VA examination in August 2008.  At that time, the examiner diagnosed diabetes mellitus and hypertension.  However, the examiner did not provide an etiological opinion.  On remand, such opinion must be obtained.

With regard to the Veteran's shoulder disability, service treatment records reveal that the Veteran was treated for shoulder pain during service.  A post-service VA medical record dated in January 2009 reveals a diagnosis of rotator cuff tendonitis.  

In testimony provided during the DRO hearing, the Veteran reported that he injured his shoulder during service and continued to treat it with over-the-counter medication since that time.  

The Board observes that the Veteran has not been provided a VA examination in conjunction with his shoulder disability claim.  However, as the evidence demonstrates that the Veteran was treated for shoulder pain during service, the Veteran reporting that he has self-treated the condition since service, and the record demonstrating a diagnosis of a shoulder disability during the period on appeal, the Board finds that a VA examination should be provided on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diabetes mellitus and hypertension.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.  

Following a review of the claims file, the examiner should provide an opinion to the following:

a.  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diabetes mellitus was incurred in service or is otherwise causally related to his active service or any incident therein?

b.  Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his shoulder disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with the examination.

Following evaluation of the Veteran, the examiner should identify all shoulder disabilities found on examination and diagnosed since the filing of the claim.  For any diagnosed shoulder disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shoulder disability was incurred in service or is otherwise causally related to his active service or any incident therein.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must specifically discuss the service treatment records noting treatment for shoulder pain and the Veteran's statements regarding self-treating the condition since service.

3.  After conducting any additional development deemed necessary based on the evidence received as a result of the actions set forth above, the AOJ should readjudicate the claims, considering all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


